Title: From Thomas Jefferson to Martha Jefferson, 11 December 1783
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


        
          My Dear Patsy
          Annapolis Dec. 11. 1783
        
        I wrote you by the post this day fortnight, since which I have received two letters from you. I am afraid that you may not have sent to the post office and therefore that my letter may be still lying there. Tho’ my business here may not let me write to you every week yet it will not be amiss for you to enquire at the office every week. I wrote to Mr. House by the last post. Perhaps his letter may still be in the office. I hope you will have good sense enough to disregard those foolish predictions that the world is to be at an end soon. The almighty has never made known to any body at what time he created it, nor will he tell any body when he means to put an end to it, if ever he means to do it. As to preparations for that event, the best way is for you to be always prepared for it. The only way to be so is never to do nor say a bad thing. If ever you are about to say any thing amiss or to do any thing wrong, consider before hand. You will feel something within you which will tell you it is wrong and ought not to be said or done: this is your conscience, and be sure to obey it. Our maker has given us all, this faithful internal Monitor, and if you always obey it, you will always be prepared for the end of the world: or for a much more certain event which is death. This must happen to all: it puts an end to the world as to us, and the way to be ready for it is  never to do a wrong act. I am glad you are proceeding regularly under your tutors. You must not let the sickness of your French master interrupt your reading French, because you are able to do that with the help of your dictionary. Remember I desired you to send me the best copy you should make of every lesson Mr. Cimitiere should set you. In this I hope you will be punctual, because it will let me see how you are going on. Always let me know too what tunes you play. Present my compliments to Mrs. Hopkinson, Mrs. House and Mrs. Trist. I had a letter from your uncle Eppes last week informing me that Polly is very well, and Lucy recovered from an indisposition. I am my dear Patsy Your affectionate father,
        
          Th: Jefferson
        
      